Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered June 27, 2003, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff seeks to recover for injuries allegedly sustained when he slipped on a patch of oil on the floor of defendant’s automobile service station. The record, however, affords no basis to support an inference that defendant had notice, actual or constructive, of the hazard. There is no evidence that the complained-of hazard existed until just before plaintiffs accident. Indeed, there is evidence that plaintiff himself created the hazard shortly before slipping upon it, two witnesses having testified that they observed oil leaking to the floor of defendant’s premises from the used engine plaintiff was in the process of unloading from his delivery truck when he slipped and fell. Concur—Mazzarelli, J.P., Williams, Friedman, Gonzalez and Catterson, JJ.